 

Exhibit 10.15

 

logo [g20140223175201873513.jpg]

 

BENSON F. SMITH

 

CHAIRMAN, PRESIDENT AND CEO

 

Teleflex Incorporated

155 South Limerick Road

Limerick, PA  19468 USA

 

Phone:610-948-1740

Fax: 610-948-2858

 

www.teleflex.com

October 31, 2013

Laurence G. Miller

Re:  Transition and Post-Employment Benefits Agreement

Dear Larry:

You have informed Teleflex Incorporated (“Teleflex” or the “Company”) of your
intention to retire from Teleflex in 2014 and in the interim, that you will step
down from your positions as Executive Vice President, Chief Administrative
Officer and General Counsel. In light of your long and exemplary service to
Teleflex and your continued involvement in transitioning your duties and
responsibilities to your successor(s), Teleflex and you hereby agree as follows:

 

1.

Transition Date. You will cease to be Executive Vice President, Chief
Administrative Officer and General Counsel of Teleflex on November 1, 2013 (the
“Transition Date”) and hereby resign all such positions and officer positions
(other than Secretary) at Teleflex and its affiliates as of the Transition Date.

 

2.

Employment Status. You will continue to be employed by Teleflex through May 2,
2014 (the “Separation Date”). Between the Transition Date and the Separation
Date, you will report directly to Teleflex’s Chief Executive Officer and provide
assistance in transitioning your duties and responsibilities to your
successor(s).

 

3.

Continuation of Base Salary. You or your estate will receive continued payment
of your current annualized base salary through the Separation Date.

 

4.

Continuation of Benefits. For a period of two years after the Separation Date,
Teleflex will (a) continue your current medical, dental and life insurance
coverage on terms substantially similar to those upon which such coverage is
provided to active employees of the Company (or, at the Company’s option,
reimburse you, on terms substantially similar to your current arrangement, for
the cost to you to obtain substantially similar coverage); and (b) provide you
with use of a vehicle substantially similar to the vehicle currently used by you
(or, at the Company’s option, reimburse you for the cost to you to lease such
vehicle) and cover any related maintenance, inspection, registration and
insurance costs.

 

5.

Equity Awards. All of your outstanding equity awards in Teleflex will become
fully vested and nonforfeitable on the earlier of January 1, 2014 or your death.
The stock options included in these vested equity awards will remain exercisable
in accordance with the retirement provisions under Section 8(h) of the Company’s
2008 Stock Incentive Plan.

 

6.

Severance Agreement. You hereby acknowledge and agree that you are not entitled
to any amounts under your Senior Executive Officer Severance Agreement, dated
March 26, 2007 and as amended January 1, 2009 (the “Severance Agreement”).
Notwithstanding the foregoing, you acknowledge and agree to the restrictive
covenants set forth in the Severance Agreement.

 

 

--------------------------------------------------------------------------------

 

7.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Pennsylvania, without regard to conflicts of laws
principles thereof.

 

8.

Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of your termination of employment with the Company,
you are a “specified employee” as defined in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following you termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code without any accelerated or additional tax) and (ii) if any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner determined by the Board that is reasonably expected not to cause such
an accelerated or additional tax (provided that the parties do not anticipate
that any benefits provided hereunder in the 2014 calendar year will constitute
non-qualified deferred compensation under Section 409A). For purposes of Section
409A of the Code, each payment made under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A of the Code, and
references herein to your “termination of employment” shall refer to your
separation from service with the Company within the meaning of Section 409A. To
the extent any reimbursements or in-kind benefits due to you under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to you in a manner
consistent with Treas. Reg. Section 1.409A-3(1)(iv). The benefits described in
Paragraph 4 shall be contingent upon your remaining actively employed by
Teleflex through January 1, 2014. Notwithstanding the foregoing, such benefits
shall commence upon your death or disability (within the meaning of Section
409A) on or prior to such time and shall continue until May 2, 2016.

 

[Remainder of this page intentionally left blank]

 

 

 

2

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below.

 

 

Teleflex Incorporated

 

 

 

By:

 

/s/ Benson F. Smith

 

Name: 

 

Benson F. Smith

 

Title:

 

Chairman, President and

 

 

 

Chief Executive Officer

 

Acknowledged and agreed:

 

 

 

/s/ Laurence G. Miller

 

By: Laurence G. Miller

 

 

3